DETAILED ACTION
Claims 1, 8, and 15 are independent claims.
Claims 1, 3-4, 8, 10-12, 15, and 17-19 
Claims 1, 3-8, 10-15, 17-20 are pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al., US Pub. No. 20020116404 (herein after as “Cha”) in view of MUKHERJEE et al., Mukherjee”), in view of Shain et al., US Patent No. 9959074 (hereinafter as “Shain”), and Schreter, US Patent No. 8572130 (herein after as “Schreter”), and further in view of TARASUK-LEVIN et al., US Pub. No. 20150039838 (hereinafter as “Tarasuk-Levin”).
Regarding claim 1, Cha teaches a computer-implemented method comprising:
loading, as part of a backup process of an in-memory database, a plurality of pages from backup media into an in-memory data container (fig. 13 at elements 1301-1303 and 1307, backup disks 1…m as backup media: the read records=pages from 1307 loading to the Main Memory Database through backup loader 1302, see further in fig. 15 as loading pages from backup disk 1505 to Main Memory Database, wherein the main memory database is interpreted as an in-memory data container, and wherein the backup disk(s) is interpreted as the backup media; and additional details in par. [0054] such that read the backup page(s) from the backup disk and load/write to the main memory database, fig. 15).

Cha does not explicitly teach “monitoring, concurrent with at least a portion of the loading, memory available for other database operations in the database; and flushing, prior to completion of the backup process, at least a portion of the pages loaded into the data container into physical persistence as part of a resource container shrink that is triggered when the monitored available memory is below a first pre-defined level;” “reloading the at least a portion of the pages flushed into the data container when the monitored available memory is above a second pre-defined level; deleting the data container upon completion of the backup process.”

monitoring, concurrent with at least a portion of the loading, memory available for other database operations in the database (pars. [0268]: “tracking and monitoring free space using in-memory space metadata structures”, wherein the “tracking and monitoring free space” is interpreted as memory available for other db operations as claimed, [0269]: “concurrent operations”, [0274] wherein the “parallel query” is interpreted as concurrent with loading, and [0367]: “load the data into the in-memory segment in parallel” is also interpreted as concurrent with a portion of the loading as well).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Mukherjee would have provided Cha with the above indicated limitation to perform the loading data into the memory concurrently with tracking and/or monitoring the memory available for storing/other db operations efficiently.

Cha and Mukherjee do not explicitly teach the limitations: “flushing, prior to completion of the backup process, at least a portion of the pages loaded into the data container into physical persistence as part of a resource container shrink that is triggered when the monitored available memory is below a first pre-defined level;” “reloading the at least a portion of the pages flushed into the data container when the monitored available memory is above a second pre-defined level; deleting the data container upon completion of the backup process.”
In the same field of endeavor (i.e., data processing and archiving), Shain teaches:
flushing, prior to completion of the backup process, at least a portion of the pages loaded into the data container into physical persistence when the monitored available memory is below a first pre-defined level (fig. 4A at elements 406-416, wherein the “threshold” interpreted as “pre-defined level”, col. 5, lines 59-62: “…moving the in-memory data to a most cost efficient location (e.g., external memory or external storage) and maintain full access to the in-memory data by the application.” Meaning that flushing the at least portion of the storage pages from the low level, e.g., in-memory, to the high/costly level, e.g., external physical persistent memory/storage, and saving/freeing the in-memory. ***Examiner’s notes:  the limitation is defined/shown/disclosed in the Applicant’s Drawings (see Fig. 6 at element 630), and spec. at par. [0075]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shain would have provided Cha and Mukherjee with the above indicated limitation to perform the database backup in flushing data of pages from low to higher storage tier to reduce/save the storage space.

reloading the at least a portion of the pages flushed into the data container when the monitored available memory is above a second pre-defined level; deleting the data container upon completion of the backup process.”  
In the same field of endeavor, Shreter teaches: “as part of a resource container shrink that is triggered” (see col. 5, lines 11-12: disclosed the “resource queue” as interpreted as the resource container shrink that is triggered when the resource’s reference as count reaches zero as interpreted as the pre-defined level, see further in “the lowest level” =below the pre-defined level, see further lines 64-67: “…to reduce the utilization of the cache to a particular percentage of its total capacity, or to deallocate at least a particular percentage or number of bits…the received command may comprise an instruction to shrink the total cache size by a particular percentage or a particular amount”, and col. 6, lines 11-23: wherein the “deallocate” is interpreted as flushing the resource=page from cached to physical persistent memory/storage, see col. 6, lines 62-67), and “deleting the data container upon completion of the backup process.” (col. 1, lines 36-39 “If a command is received to free a particular amount of cache space, …, and deallocated” inherited the “deleting the data container” as known by a skill artisan; col. 4, lines 56-62 “The modified converter pages are flushed to data volume 132 at the end of a savepoint, particular after all modified data pages are written to data volume 132… of datastore 130” inherited to upon the backup process technique as known by a skill artisan, col. 7, lines 7-11 “…if such a resource was modified in the cache, it is first flushed to persistent storage prior to removal…” wherein the cache resource(s) (see further in fig. 2, elements 120, 122 and 124) is broadly interpreted as the data container)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shreter would have provided Cha, Mukherjee, Shain with the above limitations to perform flushing data pages between cache and datastore in the in memory database system to reduce/save the storage space.

Cha, Mukherjee, Shain and Shreter do not explicitly teach the further amended limitation: “reloading the at least a portion of the pages flushed into the data container when the monitored available memory is above a second pre-defined level.”  
In the same field of endeavor (i.e., data processing), Tarasuk-Levin teaches: “reloading the at least a portion of the pages flushed into the physical persistence to the data container when the monitored available memory is above a second pre-defined level.” (fig. 5 at element 506 – “determine that available machine memory is above predetermined threshold=pre-defined level , and 510 wherein cache is interpreted as data container as broadest reasonable interpretation (see MPEP 2111), and see par. [0027] for disclosure of “when the host determines that available host machine memory is above a predetermined threshold, the host prefetches pages from disk and writes the pages into the host prefetch cache” (i.e., loading/reloading pages from a disk into memory when available memory is above a predetermined threshold/level). ****Examiner’s notes: the amended limitations are disclosed/defined in the Applicant’s spec. at pars. [0004] and [0074]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Tarasuk-Levin would have provided Cha, Mukherjee, Shain, and Shreter with the above amended limitations to efficiently perform loading=write, and re-loading=write back/rewrite based on the low/upper levels for quickly storing data to improve the performance of the physical/flash memory storage system.

Regarding claim 3, the combination of Mukherjee, Shain, and Shreter teach: 
wherein the first pre-defined level is equal to the second pre-defined level (Mukherjee: par. [0048] wherein the levels of granularity predefines by the user to specify the PF data as “in-memory enabled”, [0125] threshold, and [0191 and 212]; and Shain: fig. 4A, element 408, e.g., setting the predefined threshold; and Shreter: col. 1, line 29 “a desired level”; col. 4, lines 44-45 “reaches a threshold amount”, col. 7, lines 61-67 and col. 8, lines 1-21 which are interpreted as pre-defined level as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation)

Regarding claim 4, the combination of Mukherjee, Shain, and Shreter teach: 
wherein the first pre-defined level is lower than the second pre-defined level (Mukherjee: par. [0048] wherein the levels of granularity predefines by the user to specify the PF data as “in-memory enabled”, [0125] threshold, and [0191 and 212]; and fig. 4A, element 408, e.g., setting the predefined threshold; and Shreter: col. 1, line 29 “a desired level”; col. 4, lines 44-45 “reaches a threshold amount”, col. 7, lines 61-67 and col. 8, lines 1-21 which are interpreted as pre-defined level as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation).

Regarding claim 5, Mukherjee teaches: wherein the monitoring comprises: 
determining whether an amount of memory required by a subsequent database operation requires more memory than currently available in the data container (Mukherjee: pars. [0261-269], e.g., in-memory object containers, de-allocating unused space, monitoring and tracking free space using metadata structures). 

Regarding claim 6, Shain teaches: 
wherein the first pre-defined level is greater than the required amount of memory (Mukherjee: par. [0048] wherein the levels of granularity predefines by the user to specify the PF data as “in-memory enabled”, [0125] threshold, and [0191 and 212]; and Shain: fig. 4A, element 408, e.g., setting the predefined threshold).

Regarding claim 7, the combination of Mukherjee, Shain, and Shreter teach: 
wherein the in-memory data container further comprises data required to implement one or more database operations (Mukherjee: pars. [0261-269], e.g., in-memory object containers, wherein the “containers” in memory comprises object=data required to implement the database operation(s), e.g., storing, creating, extending, dropping loading, “allowing different processes to concurrently perform operations on several in-memory objects”, tracking/monitoring, etc.; and Shain: figs. 4A-4B, backup/recovery as database operations using the “database application”, col. 3, lines 58-65; and Shreter: col. 1, lines 23-29; col. 3, lines 15-67 disclosed the data required to implement one or more database operations as known by a skilled artisan (one having ordinary skill in the art)).

Regarding claim 15, the claim is rejected in the same analysis of the above claim 1.  Furthermore, Cha, Mukherjee, Shain, and Tarasuk-Levin do not explicitly teach the limitation: “the resource container shrink iterating over the pages in the in-memory data container using a least recently used mechanism to determine which pages to flush.”
In the same field of endeavor, Shreter teaches limitation: “the resource container shrink iterating over the pages in the in-memory data container using a least recently used mechanism to determine which pages to flush.” (Shreter: see fig. 3 as such “oldest” “older than” associated to least recently used the data pages stored in storages; col. 1, lines 12-40 disclosed the data pages in the resource queue stored in cache of the in-memory database system, and “data pages are deallocated from cache”, wherein the “deallocated”  is interpreted as flush as broadest reasonable interpretation (see MPEP 2111 – Claim Interpretation), col. 3, lines 52-57 “in-memory datastore” and “a page”, col. 5, lines 11-12: disclosed the resource queue as interpreted as the resource container shrink that is iterating over the resources=pages in the data container store in cache=in-memory, see further lines 64-67: “…the received command may comprise an instruction to shrink the total cache size by a particular percentage or a particular amount”, and col. 6, lines 11-23: wherein the “deallocate” is interpreted as flushing the resource=page from cached to physical persistent memory/storage, see col. 6, lines 24-30, e.g., “flow again”=iterating during deallocating resource=page) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the combined teachings of Shreter would have provided Cha, Mukherjee, Shain and Tarasuk-Levin with the above amended limitation to perform flushing data of pages from low to higher storage tier to reduce/save the storage space.

Claims 8, 10-14, 17-20 are rejected in the same analysis of above claims 1, 3-7; and therefore, the claims are rejected on that basis in the same rationale.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, the Applicant's arguments filed on 03/03/2021 with respect to the amended limitations recite independent claims 1, 8, and 15 (see Remarks, pages 8-9) have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. See the rejections set forth above for details.
The Examiner respectfully reminds Applicant of the broadest reasonable interpretation standard. See MPEP 2111, e.g., "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169